                Case 1:21-cv-02802-LLS Document 10 Filed 08/04/21 Page 1 of 4
.,.-              Case 1:21-cv-02802-LLS Document 9-1                 Filed 08/04/21      Page 1 of 4
. ,. [1 1G IN .L
(

                                                                                               Wrsoc SON\'
                                                                                               1   00,l ·:VIENT
                                 UNITED STATES DISTRICT COURT                                  i ELLC TRO'.\IC.-\LLY FILED
                            FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                                               I
                                                                                               I DOC #:
                                                                                               1   o ATE F-,L-E_o_:-1__,
                                                                                                                      0,--
                                                                                                                         y;..,...~- r--.-
                                                                                                                                       ",

        BARBARA STEO
                                                                CIVIL ACTION NO.: 1:21-CV-02802
                                   Plaintiff,

           -against-
                                                                           STIPULATION AND
         IKEA AND IKEA US RETAIL LLC as                               CONFIDENTIALITY AGREEMENT
         successor to IKEA NEW YORK, LLC, and
         KELLERMEYERBERGENSONS
         SERVICES, LLC

                                  Defendants.




               IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the

        attorneys of record for the undersigned parties to the above entitled action, that the Frame Agreement

        between Kellermeyer Bergensons Services, LLC and IKEA US RETAIL LLC ("IKEA") and/or it's

        affiliates, as well as Kellermeyer Bergensons Services, LLC's and IKEA's safety materials are hereby

        deemed Proprietary and Confidential. In addition, the parties may identify additional materials as

        Confidential. "Confidential" means any information, document, or thing, or portion of any document

        or thing: (a) that contains trade secrets, competitively sensitive technical, marketing, financial, sales or

        other confidential business information, or (b) that contains private or confidential personal

        information, or (c) that contains information received in confidence from third parties, or (d) which the

        producing party otherwise believes in good faith to be entitled to protection.

                All Confidential materials shall be used by the receiving Party solely for purposes of the

        prosecution or defense of this action, shall not be used by the receiving Party for any business,

        commercial, competitive, personal or other purpose, and shall not be disclosed by the receiving

         Party to anyone other than:



         Error! Unknown document property name.
       Case 1:21-cv-02802-LLS Document 10 Filed 08/04/21 Page 2 of 4
        Case 1:21-cv-02802-LLS Document 9-1 Filed 08/04/21 Page 2 of 4




       a.     Outside counsel (herein defined as any attorney at the Parties' outside law firms) and
              relevant in-house counsel for the Parties;

       b.      Outside experts or consultants retained by outside counsel for purposes of this
               action, provided they have signed a non-disclosure agreement;

       c.      Secretarial, paralegal, clerical, duplicating and data processing personnel of the
               foregoing;

       d.      The Court and court personnel;

       e.      Any deponent may be shown or examined on any information, document or thing
               designated Confidential if it appears that the witness authored or received a copy of it,
               was involved in the subject matter described therein or is employed by the Party who
               produced the information, document or thing, or if the producing Party consents to such
               disclosure;

       f.      Vendors retained by or for the Parties to assist in preparing for pretrial discovery, trial
               and/or hearings including, but not limited to, court reporters, litigation support personnel,
               jury consultants, individuals to prepare demonstrative and audiovisual aids for use in the
               courtroom or in depositions or mock jury sessions, as well as their staff, stenographic, and
               clerical employees whose duties and responsibilities require access to such materials; and

        g.     The Parties. In the case of Parties that are corporations or other business entities,
               "Party" shall mean executives who are required to participate in decisions with
               reference to this lawsuit.
       Confidential materials, copies thereof, and the information contained therein, shall not be disclosed

in any manner to any other individual, until and unless (a) counsel for the Party asserting confidentiality

waives the claim of confidentiality, or (b) the Court orders such disclosure.
       With respect to any depositions that involve a disclosure of Confidential material of a Party to this

action, such Party shall have until thirty (30) days after receipt of the deposition transcript within which to

inform all other Parties that portions of the transcript are to be designated Confidential, which period may

be extended by agreement of the Parties. No such deposition transcript shall be disclosed to any individual

other than the individuals noted above and the deponent during these thirty (30) days, and no individual

attending such a deposition shall disclose the contents of the deposition to any individual other than those

described above during said thirty (30) days. Upon being informed that certain portions of a deposition

are to be designated as Confidential, all Parties shall immediately cause each copy of the transcript in its

custody or control to be appropriately marked and limit disclosure of that transcript.



Error! Unknown document property name.
         Case 1:21-cv-02802-LLS Document 10 Filed 08/04/21 Page 3 of 4
          Case 1:21-cv-02802-LLS Document 9-1                                     Page 3 of 4
                              ( __
       Before filing any Confidential material or a deposition transcript referring to the Confidential

material with the Court, a Party shall first bring a Motion for Leave to File Under Seal and obtain an

Order. Alternatively, a party wishing to provide Confidential information to the Court shall provide it

directly to the Judge for in camera review. A party who inadvertently files the Confidential material with

the Court shall file a Motion to have it removed from the Court file within three (3) business days of

learning of the disclosure.

       Within thirty (30) days of the final conclusion of this litigation, each Party or other individual

subject to the terms hereof shall be under an obligation to assemble and to return to the originating source

or destroy the Confidential material, however, counsel may retain complete copies of all transcripts and

pleadings including any exhibits attached thereto for archival purposes.

       This Agreement may be executed in one or more counterparts, each of which shall be deemed an

original, but all of which taken together shall constitute one and the same instrument. Confirmation of

execution by electronic transmission of a facsimile signature page shall be binding on a party so



  F


  By: An ew M . Friedman, Esq.                          By: T dd R. Harris, Esq.
   Attorneys for Plaintiff,                            Attorneys for Defendant,
   Barbara Steo                                        /KEA US Retail LLC as successor to
   16 Court Street, 26th Floor                         IKEA New York, LLC
                                                       200 Garden City Plaza, Suite 520
   Brooklyn, NY 11241
                                                       Garden City, New York 11530
   Tel. (718) 797-2488                                 TeL (516) 281-9800
  afriedman@friedrnamanchez                            Fax (516) 281-9801
                                                        ~@goldberwq,aHa.(YIITI




  Error! Unknown document property name.
Case 1:21-cv-02802-LLS Document 10 Filed 08/04/21 Page 4 of 4
 Case 1:21-cv-02802-LLS Document 9-1 Filed 08/04/21 Page 4 of 4




    CK & PRIORE, P.C.




                                         SO ORDERED:



                                         Judge Louis L. Stanton

                                                              g/ 'f / 2 1




                                4
